Citation Nr: 0329821	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  00-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation for hypertension pursuant to 
38 U.S.C.A. § 1151 (West 2002).

2.  Entitlement to compensation for a vision disorder 
pursuant to 38 U.S.C.A. § 1151 (West 2002).

3.  Entitlement to compensation for a pinched right shoulder 
nerve pursuant to 38 U.S.C.A. § 1151 (West 2002).

4.  Entitlement to a higher evaluation for scarring and 
entrapment of cutaneous nerve, right groin.

5.  Entitlement to a higher evaluation for residuals of a 
tick bite, furunculosis in the right groin area.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active service from July 1969 to July 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  In 
October 1999, the RO granted service connection for residuals 
of a tick bite, furunculosis in the right groin area, 
evaluated as 10 percent disabling, and scarring and 
entrapment of cutaneous nerves, right groin, "claimed as 
nerve damage and ejaculation problems," evaluated as 
noncompensable (0 percent).  The veteran appealed the issues 
of entitlement to higher evaluations.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In June 2000, the RO denied claims 
of entitlement to compensation for hypertension, a vision 
disorder, and a pinched right shoulder nerve, with all claims 
pursuant to 38 U.S.C.A. § 1151.  

In a statement (VA Form 9), received in December 1999, the 
veteran raised the issues of entitlement to service 
connection for an anxiety disorder, "mental depression," 
and "paranoia."  These claims have not been adjudicated by 
the agency of original jurisdiction, and are referred to the 
RO for appropriate action.  
REMAND

A review of the record reflects that the veteran has reported 
that he was granted disability benefits by the Social 
Security Administration (SSA).  See May 2003 VA examination 
report.  The claims files do not currently contain the 
records from the SSA.  On remand, these records should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In light of the foregoing, this issue is REMANDED to the RO 
for the following:

1.  After obtaining any necessary 
authorizations, an attempt should be made 
to obtain the veteran's SSA records, and 
to associate them with the claims files.

2.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

3.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remain unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




